lN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA

WESTERN DIVISION
5:18-CV-86-BR
BURNIE L. MAJEED, SR. and MIA
MAJEED,
Plaintiffs,
ORDER
v.

THE sTATE oF NORTH cARoLINA and
NORTH cARoLINA DEPARTMENT oF
JUsTIcE, ATToRNEY GENERAL’s
oFFIcE,

\/\/\./\/\/\/\/\/\/\/\/\/

Defendants.

This case comes before the court on the motion (D.E. 8) by plaintiffs Burnie L. Majeed,
Sr. and Mia Majeed (collectively “plaintiffs”), who are proceeding pro se, for entry of default
against the current defendants, the State of North Carolina and North Carolina Department of
Justice (collectively “current defendants”). For the reasons set forth below, the motion will be
denied.

Plaintiffs commenced this action on l March 2018 against the State ofNorth Carolina and
the North Carolina Administrative Office of the Courts (collectively “original defendants”).
Compl. (D.E. 1). On 4 June 2018, the Clerk of Court advised plaintiffs that the docket showed
that they had not served these defendants Within 90 days as required and that, absent a showing of
good cause for their failure to effect service, the case would be dismissed without prejudice. 4
June 2018 Not. (D.E. 4). On ll June 2018, plaintiffs responded to the notice. Pls.’ Resp. (D.E.
5). In it, plaintiffs contend that they served the complaint on the original defendants in February

2018, before commencement of this case. Id. Attached to the response are two receipts for

payment of certified mail fees, dated 8 February 2018, which do not show the names or addresses
of the addressees. chts. (D.E. 5-1 at p. 2).

On 22 June 2018, plaintiffs filed an amended complaint. ’Am. Compl. (D.E. 7). It named
the current defendants as the parties sued. The docket shows the change of defendants reflected
in the amended complaint: the North Carolina Administrative Office of the Courts was terminated
on 22 June 2018 and the North Carolina Departrnent of Justice was added. The docket continued
_ to identify the State of North Carolina as a defendant.

Plaintiff`s filed the instant motion for entry of default on 17 August 2018. It seeks entry of
default against the current defendants.

On l October 2018, a motion to dismiss (D.E. 10) this case was filed on behalf of the
original defendants. It is based, in part, on the grounds that plaintiffs have never properly served
sufficient process on them, including failing to serve a court-issued summons on them. Defs.’
Mem. (D.E. 10-1)3-5.

Entry of default is governed by Rule 55(a) of the Federal Rul_es of Civil Procedure. Fed.
R. Civ. P. 55(a). This rule provides:

When a party against whom a judgment for affirmative relief is sought has failed

to plead or otherwise defend, and that failure is shown by affidavit or otherwise,

the clerk must enter the party’s default.

Fed. R. Civ. P. 55(a). Resolution of a motion for entry of default is a matter within the court’s
discretion Dalenko v. News & Observer Pub. Co., No. 5:10-CV-l 84-H, 2010 WL 5174511, at *2
(E.D.N.C. 26 Oct. 2010) (“Courts may exercise their discretion in considering whether to grant a
motion for entry of default against a party.”), mag. judge order aff’d, 2010 WL 5174518 (E.D.N.C.

14 Dec. 2010).

Here, plaintiffs’ motion for entry of default is not supported by affidavit, and plaintiffs
have not otherwise shown that they are entitled to entry of default. Even if considered on their
motion for entry of default, the copies of the receipts for payment for certified mail certainly do
not show proper service of process on any defendant In addition, the docket does not reflect that
plaintiffs ever procured issuance by the Clerk of Court of any summons to any defendant or that
any waiver of service of a summons has been filed by any defendant Moreover, this case is
currently before the court for resolution of the original defendants’ defense, asserted in their
motion to dismiss, that service of sufficient process was never effected on them. Allowance of
plaintiffs’ motion prior to resolution of the dismissal motion would be inappropriate See Dykstra
v. Temple, No. 4:18-CV-145-FL, 2019 WL 96217, at *2 (E.D.N.C. 3 Jan. 2019) (denying motion
for entry of default where “defendants have asserted potential defenses”).

Plaintiffs’ motion for entry of default is accordingly DENIED without prejudice. No entry
of default against defendants shall be entered at this time.

SO ORDERED, this l lth day of March 2019.

J 'E. Gates\/ \\
Unl d States Magistrate Judge

